Order entered February 12, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00272-CR

                              VALENTIN CARUS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-63142-U

                                         ORDER
       The State’s February 9, 2015 motion for extension of time to file the State’s brief is

GRANTED. The time to file the State’s brief is extended to March 18, 2015.



                                                    /s/   LANA MYERS
                                                          JUSTICE